Title: To James Madison from Cowles Meade, 10 March 1808
From: Cowles Meade
To: Madison, James



Sir,
Washington, M. T. March 10th. 1808.

When I sent on my accounts for disbursements made about the expedition against Aaron Burr, I charged the department of War for the Horse which I purchased for the use of Mr Chew.  It seems that I made a charge against an improper office.  I was instructed by the accountant to exhibit the same against the department of which you have superintendence.  Accordingly I enclose the same voucher, which I solicit you to provide for in the settlement of my accounts  I have the Honor to be Yr. Vy. Hble. Servt.

Cowles Mead

